Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 2/16/21 do not overcome the rejections set forth in the office action mailed 11/16/20, which are maintained below. The discussion of the rejection over Dietrich and Kamano has been updated as necessitated by the amendments. An obvious typographical error in the heading to the rejection over Dietrich, Kamano, and Rajewski has been corrected to clarify that claim 20 is rejected rather than claim 19; the grounds of rejection for claim 20 were adequately set forth in the body of the rejection in the final office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (U.S. Pat. No. 2,236,168) in view of Kamano (U.S. PG Pub. No. 2012/0135904).
In lines 1-4 of the left column of page 1, Dietrich discloses lubricants having improved properties. In lines 1-8 of the right column of page 1, Dietrich discloses that the lubricants comprise a viscous petroleum oil, meeting the limitations of the oil of lubricating viscosity of claim 1, and an oil-soluble organic sulfonamide. In line 62 of the left column of page 4, Dietrich discloses that the sulfonamide can be N-dodecyl p-propyl-benzenesulfonamide, corresponding to the sulfonamide of claims 1-4, 7, and 9-11 for the case where x is 0, R1 is a hydrocarbyl group with 8 carbon atoms, and R2 is a hydrocarbyl group with 3 carbon atoms, but with the exception that y is 1. However, in lines 18-45 of the right column of page 1, Dietrich more broadly discloses the class of suitable sulfonamides, and discloses that the substituent attached to the sulfur atom is preferably unsubstituted, leading to sulfonamides where y is 0, as in the sulfonamide of claim 1. In lines 52-55 of the right column of page 2, Dietrich discloses that the sulfonamides are present in amounts overlapping or falling within the range recited in amended claim 1. 
In lines 28-29 of the left column of page 4, Dietrich discloses that the composition can further comprise viscosity improving agents, meeting the limitations of the viscosity modifiers of claim 13. In lines 64-67 of the right column of page 4, Dietrich discloses that the lubricants are useful for internal combustion engines, as recited in claim 14. The differences between Dietrich and the currently presented claims are:

ii) Dietrich does not disclose specific sulfonamides meeting the limitations of claims 5-6.
With respect to i), in paragraphs 15 and 21 Kamano discloses lubricating compositions for internal combustion engines, wherein the lubricating compositions comprise a base oil and a sulfonamide, as in the compositions of Dietrich. In paragraph 27 Kamano discloses that the base oils can be Group IV (polyalphaolefin) base oils or Group V (other synthetic) base oils. In paragraph 26 Kamano discloses that the base oils can be mineral oils produced by hydrocracking (Group II or Group III base oils), or base oils prepared from GTL waxes. 
The use of the base oils of Kamano as the base oils in the composition of Dietrich meets the limitations of claims 1-4, 7, and 13-14, and would have been obvious to one of ordinary skill in the art because Kamano teaches that they are suitable base oils for engine lubricants comprising sulfonamides. Additionally, since the composition of Dietrich and Kamano meets the compositional limitations of the claims, it is considered capable of performing the intended uses recited in claim 15. It is also noted that Kamano discloses in paragraph 132 that the compositions are useful as compressor and refrigerator oils.
With respect to ii), in paragraph 53 Kamano discloses that the one of the N-substituents (R2 and R3) of the sulfonamide can be a hydrogen while the other can be a substituted aryl group. In paragraph 48 Kamano discloses that the substituted aryl group can be various alkylaryl groups where the alkyl substituent meets the limitations of the R1 group of the claimed sulfonamide, therefore meeting the limitations of claim 5. 
Using a sulfonamide of Kamano where one of the N-substituents is a hydrogen and the other is an alkylaryl group as the sulfonamide of Dietrich therefore meets the limitations of claims 5-6, and would have been obvious to one of ordinary skill in the art since Kamano teaches that such sulfonamides are useful additives for engine lubricants comprising sulfonamides. 
In light of the above, claims 1-7 and 13-15 are rendered obvious by Dietrich and Kamano.

Claims 18-19, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Kamano as applied to claims 1-7 and 13-15 above, and further in view of Yamaguchi (U.S. PG Pub. No. 2012/0149618).
The discussion of Dietrich and Kamano in paragraph 3 above is incorporated here by reference. Dietrich and Kamano disclose a composition meeting the limitations of claim 1, where the composition is useful as an engine oil, but does not specifically disclose lubricating an engine where the composition is in contact with a seal, or a method of swelling a seal in contact with the composition.
Yamaguchi, in paragraph 10, discloses that fluorocarbon elastomer (fluoroelastomer) seals, meeting the limitations of the seals of claims 18, 21-22, and 24, are used in modern engines. In paragraph 14 Yamaguchi discloses a method of maintaining or improving the compatibility of a fluoroelastomer seal with a lubricating .

Claims 18, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Kamano as applied to claims 1-7 and 13-15 above, and further in view of Rajewski (U.S. PG Pub. No. 2003/0104951).
The discussion of Dietrich and Kamano in paragraph 4 above is incorporated here by reference. Dietrich and Kamano disclose a composition meeting the limitations of claim 1, and Kamano discloses in paragraph 132 that the sulfonamide-containing lubricants are useful as refrigerator oils, but does not specifically disclose lubricating a compressor or refrigeration system where the composition is in contact with a seal, or a method of swelling a seal in contact with the composition.
Rajewski, in the examples, (paragraphs 19-21) discloses the swelling of neoprene seals with a mineral oil or polyalphaolefin based lubricant further comprising a polyether. Neoprene is a chloroelastomer, meeting the limitations of the seals of claims 
It would have been obvious to one of ordinary skill in the art to include the polyether seal swelling additive of Rajewski in the composition of Dietrich and Kamano and to use the resulting composition to lubricate an a refrigeration system comprising a chloroelastomer seal, meeting the limitations of claims 18, 20-22, and 24-26, noting that claim 25 recites an intended use limitation, and since the composition of Dietrich, Kamano, and Rajewski meets the compositional limitations of the claimed composition, it will be capable of performing the intended uses recited in claim 26.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. Applicant argues that the “effective teaching” of Dietrich is that the aromatic radical R is substituted, while the claimed compound requires an unsubstituted aromatic ring (y is 0). However, as discussed in the rejection, Dietrich explicitly teaches (lines 21-26 of the right column of claim 1) that the R group attached to the sulfur atom is preferably unsubstituted. Applicant’s argument on this point is therefore unpersuasive. Even if one of ordinary skill in the art were to conclude, contrary to Dietrich’s explicit teaching, that the aromatic radical of Dietrich were preferably substituted, Disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Regarding Kamano, applicant argues that Kamano prefers substituted aromatic groups, but Kamano is only used to teach the N-substituents of the sulfonamide. Furthermore, Kamano clearly teaches in paragraph 34 that the S-substituent (R1) can be unsubstituted. It is also noted that combination of Dietrich and Kamano regarding the sulfonamide applies only to claims 5-6.
Applicant also argues that the claimed composition and method produces unexpectedly superior results, and provides a declaration by Miatt arguing that the data supplied in the specification is sufficient to demonstrate unexpected results commensurate in scope with the claims. These arguments are not fully persuasive. Regarding the concentration of the sulfonamide, the data provided in experiments 2-5 of the specification indicates that the improvement in seal swelling decreases as the concentration of the sulfonamide decreases; the data at a 0.2% concentration of sulfonamide is not sufficient to demonstrate that superior and significant results would be maintained at a concentration of 0.01% by weight. Regarding the structure of the sulfonamide and the type of base oil, the declaration argues that the improved results are due to the larger hydrocarbyl group of the claimed sulfonamide, citing the comparison between Compounds E and F in Experiment 1 of the declaration, and opining that the presence of a phenylene group would not negatively affect the performance. Experiment 1, however, also indicates that the composition comprising compound C (Example 3), where the hydrocarbyl group contains 8 carbon atoms (ethylhexyl) gives less swelling than the composition comprising compound C, where the hydrocarbyl group contains just 6 carbon atoms, and the difference in swelling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771